Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Nidhi H. Andalon, Chief Financial Officer of Qualstar Corporation (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1)the Amendment No. 1 to Annual Report on Form 10-K of the Company for the fiscal year ended June 30, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 28, 2010 /s/NIDHI H. ANDALON Nidhi H. Andalon, Principal Financial Officer
